Citation Nr: 1112086	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  00-02 765	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 30% for a post-traumatic stress disorder (PTSD) prior to January 2001.

2.  Entitlement to a rating in excess of 50% for PTSD since January 2001.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from July 1967 to April 1971.

This appeal to the Board of Veterans Appeals (Board) originally arose from a November 1999 rating action that granted service connection for PTSD from December 1998 and assigned an initial 30% schedular rating from February 1999.  The Veteran appealed the initial schedular 30% rating as inadequate.

In April 2000, the Veteran testified at a hearing before a hearing officer at the RO.

By decision of October 2003, the Board remanded this case to the RO for further development of the evidence and for due process development.

By rating action of March 2005, the RO increased the rating for PTSD to 50% from January 2001; the matters of an initial rating in excess of 30% prior to January 2001 and a rating in excess of 50% since January 2001 remain for appellate consideration.

By decisions of November 2006 and November 2008, the Board remanded this case to the RO for further development of the evidence and for due process development.

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  The VA will notify the appellant if further action is required.



REMAND

Considering the record in light of the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)), the Board finds that all notice and development action needed to render a fair decision on the claims on appeal has not been accomplished.

In Rice v. Shinseki, No. 06-1445 (U.S. Vet. App. May 6, 2009), the U.S. Court of Appeals for Veterans Claims (Court) held that a request for a total disability rating based on individual unemployability due to service-connected disabilities (T/R) is not a separate claim for benefits, but rather is best understood as involving an attempt to obtain an appropriate rating for disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to a T/R is based has already been found to be service connected, as part of a claim for increased compensation.  Consequently, when entitlement to a T/R is raised during the adjudicatory process of the underlying disability or during the administrative appeal of the initial rating assigned for that disability, it is part of the claim for benefits for the underlying disability.  

In April 2002 written argument, the veteran's representative requested a T/R, noting that he had been unable to work for 1.5 years in part due to his PTSD.  In October 2003 written argument, the veteran's representative requested a T/R based on his inability to interact with others socially, as well as in a work environment due to the severity of his PTSD.  In November 2006 and November 2008 written argument, the veteran's representative requested a T/R due to his PTSD.

However, the issue of entitlement to a T/R based on the disabling effects of the veteran's service-connected PTSD has not been adjudicated by the RO.  As this issue is inextricably intertwined with the higher rating claims pending on appeal, the Board finds that the RO must adjudicate the T/R issue in the first instance prior to a Board decision on the higher rating issues, and this case must thus be remanded to the RO to accomplish this action.  

On remand, the RO should also obtain copies of any records of outstanding psychiatric treatment and evaluation of the Veteran at the Battle Creek, Michigan VA Medical Center (VAMC) and the Grand Rapids, Michigan VA clinic from 2009 up to the present time.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration thereof, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As noted above, under 38 C.F.R. § 3.159(b) efforts to obtain Federal records should continue until either the records are received or notification is provided that further efforts to obtain such records would be futile.  See 38 C.F.R. § 3.159(c)(1).  

The action identified herein is consistent with the duties imposed by the VCAA.  However, identification of specific action requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.

Accordingly, this case is hereby REMANDED to the RO via the AMC for the following action:

1.  The RO should obtain from the Battle Creek, Michigan VAMC and the Grand Rapids, Michigan VA clinic copies of any records of outstanding psychiatric treatment and evaluation of the Veteran from 2009 up to the present time.  In requesting these records, the RO should follow the current procedures prescribed in 38 C.F.R. § 3.159.  All records and/or responses received should be associated with the claims folder.

2.  If any records sought are not obtained, the RO should notify the appellant and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  To help avoid future remand, the RO must ensure that all requested development action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West,        11 Vet. App. 268, 271 (1998). 

4.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should (a) adjudicate the inextricably-intertwined claim for a T/R in the first instance, and (b) thereafter readjudicate the pending higher rating claims in light of all pertinent evidence and legal authority.   

5.  If the higher rating claims sought on appeal have not been granted to the veteran's satisfaction, the RO must furnish him and his representative an appropriate Supplemental Statement of the Case that includes clear reasons and bases for all determinations, and affords them the appropriate time period for response before the claims folder is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran needs take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate timeframe.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

